Name: Commission Regulation (EEC) No 1075/89 of 26 April 1989 amending Regulation (EEC) No 1633/84 laying down detailed rules for applying the variable slaughter premium for sheep
 Type: Regulation
 Subject Matter: Europe;  agricultural structures and production;  means of agricultural production
 Date Published: nan

 Avis juridique important|31989R1075Commission Regulation (EEC) No 1075/89 of 26 April 1989 amending Regulation (EEC) No 1633/84 laying down detailed rules for applying the variable slaughter premium for sheep Official Journal L 114 , 27/04/1989 P. 0013 - 0013 Finnish special edition: Chapter 3 Volume 29 P. 0012 Swedish special edition: Chapter 3 Volume 29 P. 0012 *****COMMISSION REGULATION (EEC) No 1075/89 of 26 April 1989 amending Regulation (EEC) No 1633/84 laying down detailed rules for applying the variable slaughter premium for sheep THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat (1), as last amended by Regulation (EEC) No 1115/88 (2), and in particular Article 9 (4) thereof, Whereas Article 1 of Commission Regulation (EEC) No 1633/84 of 8 June 1984 laying down detailed rules for applying the variable slaugther premium for sheep (3), as last amended by Regulation (EEC) No 3939/87 (4), establishes the quality standards and weight limits subject to which the premium is payable; whereas, in view of changing production techniques in the United Kingdom, the maximum weight for which the premium may be granted should be reduced from 26,5 to 21 kilograms; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION: Article 1 In Article 1 (1) (b) of Regulation (EEC) No 1633/84, the maximum weight of 26,5 kilograms is replaced by 21 kilograms. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from the Monday 2 October 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 April 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 183, 16. 7. 1980, p. 1. (2) OJ No L 110, 29. 4. 1988, p. 36. (3) OJ No L 154, 9. 6. 1984, p. 27. (4) OJ No L 373, 31. 12. 1987, p. 1.